Citation Nr: 1225340	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  00-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of an injury to the cervical spine.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for a disability manifested by chronic pain.

8.  Entitlement to service connection for a disability manifested by atypical chest pain.

9.  Entitlement to service connection for a skin disability, to include psoriasis, dermatitis, and eczema.

10.  Entitlement to service connection for arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1989.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in pertinent part, denied the Veteran's claims for service connection for each disability at issue.  

The Veteran provided testimony at a Travel Board hearing conducted at the RO by the undersigned Veterans Law Judge in March 2008.  A transcript of this hearing has been associated with the claims folder.

By an October 2008 decision, the Board denied each of the claims.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by a Memorandum Decision dated in February 2011, vacated in part the Board's October 2008 decision, and remanded the service connection claims.  

The Board remanded the claims in November 2011 so that the Veteran could be afforded appropriate VA examinations, and also so that certain due process considerations could be addressed.  The case is again before the Board for appellate consideration.

The service connection issues for fibromyalgia, diabetes mellitus, GERD, a disability manifested by chronic pain, a disability manifested by atypical chest pain, psoriasis, and arthritis of multiple joints are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's back disability is causally or etiologically related to his military service.  

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's cervical spine disability is causally or etiologically related to his military service.  

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's sleep apnea is causally or etiologically related to his military service.  



CONCLUSIONS OF LAW

1.  A back disability was not incurred in, or aggravated by, active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  A cervical spine disability was not incurred in, or aggravated by, active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307. 3.309 (2011).

3.  Sleep apnea was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in March 2006, before the AOJ's June 2006 adjudication of the claims.

Specifically regarding VA's duty to notify, the notification to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The March 2006 letter also informed the Veteran how VA determines disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the Veteran's service treatment records have been associated with the record.  The Veteran also provided testimony before the undersigned in March 2008.  Also, VA opinions with respect to the issues on appeal were obtained in July 2007 and February 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  While the Board notes that the Court found in February 2011 that the VA opinions included as part of the July 2007 VA examination were insufficient, the Board finds that the February 2012 VA opinions obtained in this case (concerning the issues here being adjudicated) are sufficient, as they were predicated on a full reading of the VA medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, the statements of the appellant, and provides an explanation (i.e., rationale) for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues being adjudicated on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Factual Background

The Veteran sought service connection for the disorders here being adjudicated in April 2005.  See letter from attorney, Mr. J.J.B.  A September 2005 letter from this attorney notes that the Veteran was of the belief that his exposure to benzene, as well as jet fuel, while serving at Pease Air Force Base in New Hampshire, resulted in the development of his "multitude of medical conditions."  

The service medical records do not show that the Veteran complained of, or was treated for, sleep apnea, chronic pain, or arthritis during his military service.  The Board acknowledges that the Veteran was treated for neck and back pain and strains related to motor vehicle accidents and heavy lifting during his service, but points out that examination was normal on these occasions, and the Veteran's complaints were acute and resolved.  See 38 C.F.R. § 3.303(b) (isolated findings in service are insufficient to establish chronicity).  Moreover, while the Veteran complained of arthritis and joint pain at his January 1989 separation examination, the examining physician found that the Veteran had bluish discoloration of his feet, indicative of possible rheumatoid disease and possible Reynaud's syndrome, but that physical examination of the Veteran's neck, spine, musculoskeletal system (other than the knee), and lungs and chest was normal.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  Likewise, the Board points out that the Veteran did not make any complaints specifically related to his back, neck, and sleep-related problems at his discharge.  This is probatively significant and given a lot of weight and credibility because this was at a time contemporaneous to the alleged incident in question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

In addition, there is no objective evidence of continuance of symptomatology during the years following the Veteran's discharge from service.  See Savage v. Gober, 10 Vet. App. 488 (1997).  (requiring medical evidence of chronicity and continuity of symptomatology).  In particular, it appears that the Veteran was not treated for cervical spine complaints and arthritis until 1997 and that he did not seek treatment for back pain until 1998.  Similarly, a diagnosis of sleep apnea is not shown until 2001.  In the absence of demonstration of continuity of symptomatology, the initial demonstration of the disability at issue, decades after service, is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Upon review of the February 2012 VA examination report, the Board observes that the examiner reported having had an opportunity to have reviewed the Veteran's claims folder and electronic medical records.  Concerning the instant claims seeking service connection for residuals of a back injury and for residuals of an injury to the cervical spine, as noted in the Board's November 2011 remand, the VA examiner in July 2007 was unable to conclude that the Veteran's spine pain was due to in-service injuries or to post-service activities or obesity.  Review of the February 2012 VA examination report shows that, concerning the Veteran's thoracolumbar spine, that an August 2008 diagnosis of intervertebral disc degeneration was referenced.  The Veteran informed the examiner that while on active duty he originally injured his back by lifting drums of oil as well as resulting from his being involved in two motor vehicle accidents.  He added that he had seen a private rheumatologist from about the mid-1990's to 2004 at which time rheumatoid or psoriatic arthritis might have been diagnosed.  An April 1997 private medical record on file shows that a examining private rheumatologist commented that while he could not supply a diagnosis of rheumatoid arthritis, bone scan findings were somewhat suggestive of that.  March 2012 EMG/NCV studies of the lumbar spine were noted to show abnormal findings.  Also reported was evidence for bilateral lumbar radiculopathy, most likely due to L5-S1 disc bulging.  Also noted to be present was evidence of remote injury to multiple left sided nerve roots which may represent multiple concussions with loss of consciousness in childhood and mild neural foraminal narrowing at three cervical spine disc space levels.  

The examiner commented that the Veteran claimed service connection for a lumbar spine condition and a cervical spine condition.  He added that review of the Veteran's service treatment records contained two instances of the Veteran being seen for complaints of cervical spine strain secondary to two separate motor vehicle accidents (April 1984 and September 1988), and two instances of lumbar spine complaints (the first also secondary to April 1984 motor vehicle accident) and the second after lifting in November 1985.  No other lumbar or cervical spine complaints were seen by the examiner in the Veteran's service treatment records, and it was mentioned that in the course of the Veteran's separation examination in January 1989 negative findings were shown for any low back or neck complaints or problems.  The examiner added that no private medical evidence relating to post-service low back or neck problems were shown, although the Veteran had multiple complaints of generalized musculoskeletal chronic pain.  The examiner observed that the March 2012 EMG/NCV findings did conform the presence of a chronic cervical condition.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's cervical and lumbar spine conditions were caused by or the result of the incurrence of whiplash from motor vehicle accident while in service or other intra-service conditions.  

As rationale for this provided opinion, the examiner commented that the Veteran had a history of head and neck injuries pre and post service.  The examiner also pointed out the Veteran's longstanding obesity and deconditioning, commenting that these would have a significant impact on his spine conditions.  The examiner further, in commenting on the Veteran's service treatment records documented complaints of neck and back musculoskeletal pain/strain early in service records which were secondary to motor vehicle accidents, added that there existed no substantial evidence of extensive medical workup/evaluation for radicular symptoms and/or neuropathic conditions secondary to the Veteran's whiplash injury.  The examiner went on to opine that the Veteran's chronic cervical and lumbar conditions were not caused by or the result of intra-service exposures to jet fuel.  As rationale, the examiner commented that nothing in the literature would correlate with jet fuel or benzene exposure and the Veteran's spine conditions.  

Relating to the claimed sleep apnea for which service connection is being sought, the VA examiner in February 2012, while diagnosing obstructive sleep apnea, observed that the Veteran last underwent sleep study testing in the mid-1990's.  The report also noted that the Veteran might be scheduled for a sleep study, but, review of the claims file appears to demonstrate that this has not occurred.  The examination report also states that "The diagnosis of sleep apnea must be confirmed by a sleep study; provide sleep study results in Diagnostic testing section."  Review of this "Diagnostic testing" section shows that the Veteran was last afforded a sleep study in 1991.  Of significant note, the examiner observed that the Veteran's obstructive sleep apnea was the product of obesity that was diagnosed almost 20 years following the Veteran's service separation, and that no other documentation of respiratory conditions were present.  There was also noted to be no correlation with potentially inhaled fuel fumes, and the examiner also mentioned that the Veteran was a long term cigarette smoker with "COPD" (chronic obstructive pulmonary disease).  

Laws and Regulations

In addition to the laws and regulations already discussed above, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

Based on the evidence of record, the preponderance of the competent medical, or competent and credible lay, evidence of record in this case is found to be against the Veteran's claims seeking service connection for residuals of a back injury, residuals of a cervical spine injury, and sleep apnea.  Therefore, the claims must be denied.  38 C.F.R. § 3.102.  

While the Board acknowledges that the Veteran asserts that his claimed disabilities are related to his in-service duties as a fuel specialist, there is no competent clinical evidence that relates his current disabilities to such exposure, or to any other part of his military service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  In this regard, the Board points out that none of the Veteran's medical providers have related his complaints and diagnosed disabilities to his military service.  In fact, the February 2012 VA examiner found that the Veteran's back and cervical spine disabilities were unrelated to his military service, including any possible chemical exposure therein.  The examiner also attributed the Veteran's claimed sleep apnea to the Veteran's obesity, diagnosed almost 20 years following the Veteran's service separation.  He added that there was no other documentation regarding the presence of respiratory conditions.  The examiner also additionally added that no correlation existed between sleep apnea and inhaled fuel fumes.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits must establish the existence of a disability [and] a connection between the veteran's service and the disability . . .").  See also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.")  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

Further, as arthritis of the lumbar and cervical spine segments were not diagnosed within the applicable presumptive period, entitlement to service connection on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307 , 3.309, may not be granted.

In short, the only evidence supporting a factual finding that an etiological nexus exists between the Veteran's claimed back and cervical spine disabilities and sleep apnea and his military service comes from him personally.  As a layperson, the Veteran simply does not have the necessary medical training and/or expertise to diagnose or determine the etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board recognizes the Veteran's statements made in support of his claims.  As noted, he has claimed that his in-service exposure to jet fuel chemicals and benzene caused him to develop his claimed disorders.  In the course of his March 2008 hearing, the Veteran testified that many of his claimed service connection issues were directly related to in-service exposure to benzene.  See page 11 of hearing transcript (transcript).  He added that benzene was a mixed component of jet fuel, and that he worked as a fuel specialist.  The Veteran mentioned that the untreated rawhide gloves he wore acted more like a "sponge," not keeping the fuel off of his hands.  See page 12 of transcript.  To this, as noted above, a September 2005 letter from the Veteran's attorney notes that the Veteran was of the belief that his exposure to benzene, as well as jet fuel, while serving at Pease Air Force Base in New Hampshire, resulted in the development of his "multitude of medical conditions."  Also, lay statements of record received by VA in April 1998, including one from the Veteran's mother, all report of the Veteran's being affected by symptoms of pain and weakness upon his return from active service.  

The Board is aware of the Veteran's contentions that his current low back and cervical spine disorders, as well as his sleep apnea began in service. The Veteran (and others) are competent to provide testimony and statements concerning factual matters of which he/they have firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr; Washington v. Nicholson, 19 Vet. App. 362 (2005). Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, is not competent to diagnose himself with a lumbar/cervical spine disorder and/or sleep apnea, as such disabilities are of such complexity that they do not lend themselves to lay diagnosis.  As noted, a layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu.  Consequently, the Board finds that the competent medical, or competent and credible lay, evidence of record fails to establish that the Veteran has a current lumbar and/or cervical spine disorder, or a sleep apnea disorder, that is a result of his service for which service connection may be established.  

Further, the Board finds that the Veteran's assertions as to continuity of symptomatology since service concerning these three named disorders are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (containing no relevant complaints, symptoms, findings or diagnoses - other than those specifically addressed and discussed by the VA examiner in February 2012), and the post-service medical records which do not show a the claimed disorders until after service, outweigh his contentions.

Accordingly, the Board finds that the preponderance of the competent medical, or competent and credible lay, evidence of record is against the Veteran's claims for service connection for residuals of a back injury, residuals of a cervical spine injury, and sleep apnea.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 


ORDER

Service connection for residuals of a back injury is denied.

Service connection for residuals of a cervical spine injury is denied.

Service connection for sleep apnea is denied.  


REMAND

Remand is necessary for the service connection claims for fibromyalgia, diabetes mellitus, GERD, disability manifested by chronic pain, disability manifested by atypical chest pain, skin disorder, and arthritis of multiple joints addressed below now before the Board on appeal.

Regarding these seven claims for service connection now being brought on appeal by the Veteran, pursuant to the Board's November 2011 remand, the Veteran was provided a VA examination in February 2012.  After review of this examination report, the Board finds that the medical findings/opinions (or lack thereof) concerning each of these seven claims now before the Board for appellate consideration are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  

Regarding these claimed disorders for which the Veteran is seeking service connection, the Board's November 2011 remand ordered the following development to be conducted:

1.  Schedule appropriate VA examinations to determine the nature and etiology of fibromyalgia; residuals of injuries to the back and cervical spine; diabetes mellitus; gastroesophageal reflux disease; sleep apnea; a disability manifested by chronic pain; a disability manifested by atypical chest pain; psoriasis; and arthritis of multiple joints.  For each disability, the examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the disability is related to service, to include exposure to jet fuel.  The rationale for each opinion must be set forth.  The claims folder should be made available to the examiner in conjunction with the examinations.

As concerning the fibromyalgia claimed by the Veteran, the VA examiner in February 2012, while diagnosing fibromyalgia, opined that that there was no correlation between benzene exposure and the Veteran's "fibromyalgia chronic pain disorder."  The examiner, however, as instructed to as part of the Board's February 2012 remand, did not supply an opinion to the posed medical question of "whether it is at least as likely as not (50 percent probability or higher) that the disability is related to service."  Thus, the examination findings pertaining to this issue are inadequate.  

Regarding the diabetes mellitus claimed by the Veteran, the VA examiner in February 2012, while diagnosing diabetes mellitus, noted the following;  "No peer reiview [sic] data that correlates.  Client [Veteran] has documentation of long term obesity."  Clearly, this notation did not address the posed medical question, addressing the etiology of the Veteran's diabetes mellitus, included in the Board's November 2011 remand.  Thus, the examination findings pertaining to this issue are inadequate.  

Relating to the claimed GERD, psoriasis, and arthritis of multiple joints, the VA examiner in February 2012, in commenting on these three claimed disorders for which service connection is being sought, of which all were diagnosed in the course of the examination, indicated that "[h]istorical data does imply a statistical correlation [between] benzene exposures, joint pain, asthma, emphysema, GI (gastrointestinal) disturbances, but there is no objective data to correlate these conditions with benzene exposure."  The Board also notes that psoriatic arthritis was diagnosed as part of a September 2006 VA primary care physician note.  While the examiner seemed to opine that none of these three disorders resulted from the Veteran's exposure to jet fuel in service, she did not supply the requested opinion concerning "whether it is at least as likely as not (50 percent probability or higher) that the disability is related to service."  Thus, the examination findings pertaining to these issues are inadequate.  

The Board also observes that review of the February 2012 VA examination does not appear to include consideration, as requested as part of the Board's November 2011 remand, of the service connection issue seeking service connection for a disability manifested by chronic pain.  While findings included in an August 2004 VA primary care physician note are included in the February 2012 report, indicating that one of the Veteran's problems is "[c]hronic pain syndrome possibly associated with fibromyalgia," the examiner did not, concerning this specific issue, supply the requested opinion.  The examination findings, therefore, pertaining to this issue is inadequate.



Similarly, review of the February 2012 VA examination does not appear to include consideration, as requested as part of the Board's November 2011 remand, of the service connection issue seeking service connection for psoriasis.  While the report included diagnoses of dermatitis or eczema and psoriasis, the examiner did not, concerning this specific issue, supply the requested opinion.  The examination findings, therefore, pertaining to this issue is inadequate.

Also as to the issue pertaining to service connection for psoriasis, as noted, diagnoses of skin disorders other than psoriasis, are of record.  While the claim has been developed as one seeking service connection for psoriasis, the Board also observes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court considered a case in which the Board had denied a claim for service connection for PTSD where the Veteran specifically requested service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Board narrowly construed the claim and denied upon the absence of a current diagnosis.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis -- one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.

The Board has reviewed the case at hand and notes that the fact pattern here is similar to that in Clemons.  Notably, while this claim has been adjudicated by the RO and certified to the Board as a claim for service connection for psoriasis, the Veteran has also been diagnosed with, as indicated in the medical records in the claims file, dermatitis and eczema.

As in Clemons, these other diagnoses should be considered as part of the underlying claim in this case.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate skin diagnoses other than psoriasis.  



In short, a remand is necessary to allow for another VA examination in which the examiner provides an opinion that is based both the medical and lay evidence of record.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Barr; Buchanan.  Also, as above mentioned, the examination also must include adequate pertinent opinions, which are based on consideration of  the Veteran's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule appropriate VA examinations to determine the nature and etiology of fibromyalgia; diabetes mellitus; GERD; a disability manifested by chronic pain; a disability manifested by atypical chest pain; a skin disorder, to include psoriasis, dermatitis and eczema; and arthritis of multiple joints.  For each disability, the examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the disability is related to service, to include exposure to jet fuel.  The rationale for each opinion must be set forth.  The claims folder should be made available to the examiner in conjunction with the examinations.

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to service connection for fibromyalgia; diabetes mellitus; GERD; a disability manifested by chronic pain; a disability manifested by atypical chest pain; a skin disorder, to include psoriasis, dermatitis and eczema (see Clemons); and arthritis of multiple joints.  If the appeal is denied in any respect, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


